  Case 21-30058-hdh11 Doc 55 Filed 03/04/21                          Entered 03/04/21 16:34:56              Page 1 of 6



      Paul M. Basta (pro hac vice)                               Jason S. Brookner
      Lewis R. Clayton (pro hac vice)                            Texas Bar No. 24033684
      Robert A. Britton (pro hac vice)                           Lydia R. Webb
      William A. Clareman (pro hac vice)                         Texas Bar No. 24083758
      Sean A. Mitchell (pro hac vice)                            GRAY REED & McGRAW LLP
      PAUL, WEISS, RIFKIND, WHARTON &                            1601 Elm Street, Suite 4600
      GARRISON LLP                                               Dallas, Texas 75201
      1285 Avenue of the Americas                                Telephone: (214) 954-4135
      New York, New York 10019                                   Facsimile: (214) 953-1332
      Telephone: (212) 373-3000                                  Email: jbrookner@grayreed.com
      Facsimile: (212) 757-3990                                           lwebb@grayreed.com
      Email: pbasta@paulweiss.com
             lclayton@paulweiss.com
             rbritton@paulweiss.com
             wclareman@paulweiss.com
             smitchell@paulweiss.com

      Counsel to Prudential Capital Partners IV, L.P.,
      Prudential Capital Partners Management Fund IV,
      L.P., Prudential Capital Partners (Parallel Fund) IV,
      L.P., and Falcon Strategic Partners IV, LP

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                 §
In re:                                                           §        Chapter 11
                                                                 §
AMERICAN ACHIEVEMENT                                             §        Case No. 21-30058 (HDH)
CORP., et al., 1                                                 §
                 Involuntary Debtors.                            §        (Jointly Administered)
                                                                 §

                                               NOTICE OF HEARING

             PLEASE TAKE NOTICE that a hearing on the Joint Motion to Limit Notice of Dismissal

  Motion [Docket No. 52] will take place in the above-captioned involuntary chapter 11 cases on




  1
         The Involuntary Debtors in these involuntary chapter 11 cases and the last four digits of each Involuntary Debtor’s
         taxpayer identification number are as follows: American Achievement Corp. (6506); Braddock Holding LLC
         (N/A); CBI North America, Inc. (2215); Commemorative Brands, Inc. (5801); Gaspard Ltd. (6516); Iconic Group,
         Inc. (5750); Gaspard & Sons, Inc. (0897); Gaspard and Sons Mayaguez Inc. (2494); Taylor Publishing
         Manufacturing, L.P. (6238); Taylor Publishing Co. (1430); Taylor Manufacturing Holdings, LLC (N/A); Willise
         Cap & Gown LLC (8756); University Cap & Gown Co., Inc. (4371); TP Holding Corp. (9531) and Taylor Senior
         Holding Corp. (9532). The Debtors’ principal offices are located at 1550 W. Mockingbird Lane, Dallas, Texas
         75235, United States.


  NOTICE OF HEARING– PAGE 1
  4829-6167-5487.2
Case 21-30058-hdh11 Doc 55 Filed 03/04/21            Entered 03/04/21 16:34:56   Page 2 of 6




March 8, 2021 at 1:30 p.m. (Central Time) before the Honorable Harlin D. Hale at the Earle

Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom #3, Dallas, TX 75242.

           PLEASE TAKE FURTHER NOTICE that the hearing will be conducted by

videoconference and teleconference via Webex. Parties may attend the hearing by accessing the

following link: https://us-courts.webex.com/meet/hale.

           PLEASE TAKE FURTHER NOTICE that prior to the hearing, parties should review

the Court’s Webex Hearing Instructions available at: https://www.txnb.uscourts.gov/judges-

info/hearing-dates/judge-hales-hearing-dates.


                            [Remainder of page intentionally left blank]




NOTICE OF HEARING– PAGE 2
4829-6167-5487.2
Case 21-30058-hdh11 Doc 55 Filed 03/04/21   Entered 03/04/21 16:34:56       Page 3 of 6




 Dated: March 4, 2021             /s/ Jason S. Brookner
        Dallas, Texas             Jason S. Brookner
                                  Texas Bar No. 24033684
                                  Lydia R. Webb
                                  Texas Bar No. 24083758
                                  GRAY REED & McGRAW LLP
                                  1601 Elm Street, Suite 4600
                                  Dallas, Texas 75201
                                  Telephone: (214) 954-4135
                                  Facsimile: (214) 953-1332
                                  Email: jbrookner@grayreed.com
                                          lwebb@grayreed.com

                                  -and-

                                  Paul M. Basta (pro hac vice)
                                  Lewis R. Clayton (pro hac vice)
                                  Robert A. Britton (pro hac vice)
                                  William A. Clareman (pro hac vice)
                                  Sean A. Mitchell (pro hac vice)
                                  PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP
                                  1285 Avenue of the Americas
                                  New York, New York 10019
                                  Telephone: (212) 373-3000
                                  Facsimile: (212) 757-3990
                                  Email: pbasta@paulweiss.com
                                         lclayton@paulweiss.com
                                         rbritton@paulweiss.com
                                         wclareman@paulweiss.com
                                         smitchell@paulweiss.com

                                  Counsel to Prudential Capital Partners IV, L.P.,
                                  Prudential Capital Partners Management Fund IV,
                                  L.P., Prudential Capital Partners (Parallel Fund) IV,
                                  L.P., and Falcon Strategic Partners IV, LP




NOTICE OF HEARING– PAGE 3
4829-6167-5487.2
Case 21-30058-hdh11 Doc 55 Filed 03/04/21            Entered 03/04/21 16:34:56         Page 4 of 6




                                CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on the 4th day of March, 2021 she caused the
foregoing pleading to be served (i) via the Court’s CM-ECF Notification System on those parties
who have subscribed for notice, (ii) via electronic mail on the Agent, as listed below and (iii) via
first class, U.S. mail on the parties set forth on Exhibit A hereto.


 Adam Harris
 Schulte Roth & Zabel LLP
 919 Third Avenue
 New York, NY 10022
 adam.harris@srz.com

 Counsel to Cerberus Business Finance,
 LLC
                                                       /s/ Lydia R. Webb_______________
                                                       Lydia R. Webb




NOTICE OF HEARING– PAGE 4
4829-6167-5487.2
Case 21-30058-hdh11 Doc 55 Filed 03/04/21   Entered 03/04/21 16:34:56   Page 5 of 6




                                   Exhibit A

                                  Service List




NOTICE OF HEARING– PAGE 5
4829-6167-5487.2
Case 21-30058-hdh11 Doc 55 Filed 03/04/21                        Entered 03/04/21 16:34:56              Page 6 of 6




                                  Linebarger Goggan Blair &
    Dallas County Tax Office             Sampson, LLP                                          Texas Comptroller of
    1201 Elm St, Suite 2600,     2777 N. Stemmons Freeway,         Ecological Fibers Inc.        Public Accounts,
         Dallas, TX 75270                  Suite 1000            kfoley@mirickoconnell.co       Revenue Accounting
  dallas.bankruptcy@publicans.          Dallas, TX 75207                    m                        Division
                com              dallas.bankruptcy@publicans.                                bk-murphy@oag.texas.gov
                                               com




                                  Office of The United States         Staples Business
       AAC Holding Corp.                    Trustee,                     Advantage,             Zurich American,
    12770 Coit Rd, Suite1100,    Earle Cabell Federal Building     Staples/Tom Riggleman          PO Box 68549
         Dallas, TX 75251         1100 Commerce St, Rm 976          7 Technology Circle,      Schaumburg, IL 60196,
   susan@susanbhershpc.com             Dallas, TX 75242             Columbia, SC 29203       Annette.1.peat@zurichna.c
  assistant@susanbhershpc.com    ustpregion06.da.ecf@usdoj.go    thomas.riggleman@staples.              om
                                               v                            com




NOTICE OF HEARING– PAGE 6
4829-6167-5487.2
